EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steven Stupp (Reg. No. 54,475) on 5/5/21.

The application has been amended as follows:

Replace the title as follows:
ACCESS POINT PERFORMANCE MONITORING AND ANOMALY DETECTION BASED ON TEMPORAL AND SPATIAL ANOMALIES.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a computer, comprising: an interface circuit configured to communicate with access points in a network; a processor coupled to the interface circuit; and memory, coupled to the processor, which stores program instructions, wherein, when executed by the processor, the 

“Saha et al.” (US PGPUB 2016/0373306) (Hereinafter Saha) discloses a method for Wi-Fi access point performance management by receiving a session analytic record related to a plurality of wireless access points, analyzing the session analytic record to determine a root cause of at least one malfunctioning node and predicting failure of the at least one of the plurality of wireless access points.
Saha does not explicitly disclose a computer, comprising: an interface circuit configured to communicate with access points in a network; a processor coupled to the interface circuit; and memory, coupled to the processor, which stores program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising: comparing the values of at least the one performance metric for the access points in multiple temporal contexts with historical values of at least the one performance metric to determine one or more temporal anomalies for one or more of the access points, wherein a given temporal anomaly comprises a deviation that is statistically significant based at least in part on a moment of a distribution of at least the one performance metric and a threshold value; comparing the values of at least the one performance metric for the access points having a spatial context to determine one or more spatial anomalies for one or more of the access points, wherein a given spatial anomaly comprise a second deviation that is statistically significant based at least in part on a second moment of a second distribution associated with spatial locations of the access points and a second threshold value; generating one or more temporal anomaly events based at least in part on the one or more temporal anomalies; generating one or more spatial anomaly events based at least in part on the one or more spatial anomalies; calculating one or more complex events based at least in part on two or more of the one or more temporal anomalies and the one or more spatial anomalies; evaluating the one or more temporal anomaly events, the one or more spatial anomaly events, and the one or more complex events to determine one or more insights about a problem in the network; and performing a remedial action associated with the problem based at least in part on the one or more insights.

“Garvey et al” (US PGPUB 2020/0267057) (Hereinafter Garvey) discloses summarizing, diagnosing, and correcting the cause of anomalous behavior in computing systems by identifying a plurality of time series that track different metrics over time for a set of one or more computing resources, detecting a set of anomalies and performing automated actions for diagnosing or correcting a cause of anomalous behavior.
Garvey does not explicitly disclose a computer, comprising: an interface circuit configured to communicate with access points in a network; a processor coupled to the interface circuit; and memory, coupled to the processor, which stores program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising: comparing the values of at least the one performance metric for the access points in multiple temporal contexts with historical values of at least the one performance metric to determine one or more temporal anomalies for one or more of the access points, wherein a given temporal anomaly comprises a deviation that is statistically significant based at least in part on a moment of a distribution of at least the one performance metric and a threshold value; comparing the values of at least the one performance metric for the access points having a spatial context to determine one or more spatial anomalies for one or more of the access points, wherein a given spatial anomaly comprise a second deviation that is statistically significant based at least in part on a second moment of a second distribution associated with spatial locations of the access points and a second threshold value; generating one or more temporal anomaly events based at least in part on the one or more temporal anomalies; generating one or more spatial anomaly events based at least in part on the one or more spatial anomalies; calculating one or more complex events based at least in part on two or more of the one or more temporal anomalies and the one or more spatial anomalies; evaluating the one or more temporal anomaly events, the one or more spatial anomaly events, and the one or more complex events to determine one or more insights about a problem in the network; and performing a remedial action associated with the problem based at least in part on the one or more insights.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
May 5, 2021